Exhibit 10.32

   James J. Duffy
Executive Vice President
Human Resources

April 8, 2010

Ms. Lisa K. Polsky
11 West 42nd Street
New York, NY 10036

Dear Lisa,

We are pleased to confirm our offer to you of employment to join CIT Group Inc.
(“CIT”) as Chief Risk Officer (“CRO”) initially reporting to the Chief Executive
Officer. This letter summarizes the terms and conditions of our offer of
employment and contains important information regarding your employment by CIT.

Subject to the approval of your appointment as CRO by CIT’s Board of Directors
(the “Board”), you will be an executive officer of CIT for purposes of Section
16 of the Securities Exchange Act of 1934. As an executive officer, your
compensation and benefits, including annual bonuses and equity awards, would be
subject to the approval of the Board.

If you accept this offer, your annualized base salary rate will be $500,000,
payable bi-weekly. In addition, subject to the award being approved by the
Board, you will receive an award of $1,500,000 in the form of Restricted Stock
Units (the “RSUs”) on the first day of your employment (the “Grant Date”).

Your RSUs will be scheduled to vest 50% on the first anniversary of the Grant
Date, and the remaining 50% on the third anniversary of the Grant Date. The
number of RSUs that you may be awarded will be determined based on the closing
price of CIT’s common stock trading on the New York Stock Exchange on the Grant
Date. Upon vesting, the RSUs will be paid within forty-five days in the form of
shares of CIT common stock, less applicable tax and other withholdings. The
terms and conditions of your RSUs will be fully described in an Award Agreement
sent to you following the Grant Date. You must be actively employed on the Grant
Date to receive your RSUs.

Consistent with other similarly situated CIT employees, you will be eligible to
receive annual and long-term incentive awards based on, among other things, your
performance and CIT’s results. Incentives awards may be comprised of cash and/or
non-cash awards and are typically awarded during the first quarter following the
performance year to which they relate (i.e., Q1 2011 for performance year 2010).
Any annual and long-term incentives awarded to you in 2011 attributable to 2010
performance will take into account the fact that you had previously received
$1,500,000 of RSUs in 2010.

You will be eligible for 20 vacation days per year. For 2010, the number of
vacation days you will be eligible for will be prorated based on your actual
date of hire. In addition, you will be eligible for company paid holidays and
personal days per CIT's time off policy.

505 Fifth Avenue – 8th Floor t: 212.771.9403 f: 212.771.9407 New York, NY 10017
james.duffy@cit.com


--------------------------------------------------------------------------------




Ms. Lisa K. Polsky
April 5, 2010
Page 2 of 3

Upon commencement of your employment, you will be eligible for health and
welfare benefits and will receive a benefits enrollment package shortly
following your date of hire. Enclosed is a summary of CIT's current benefits. To
receive health benefits coverage, you must enroll via the online benefits
enrollment system within 30 days from the date you begin employment. Health
benefits coverage will commence retroactively to your first day of work if you
enroll by the deadline.

This offer of employment is contingent upon (i) the approval of the Board and
the Federal Reserve Bank of New York, (ii) the satisfactory completion of all
pre- and post-employment background and other checks, (iii) your satisfactory
completion of a drug screen; and (iv) your execution of CIT's Non Competition,
Non-Solicitation and Confidentiality Agreement (the "Agreement”), a copy of
which Agreement is enclosed for your review. Your official start date will be
determined upon completion of pre-employment screening. The enclosed company
materials describe certain employment prerequisites and include forms that you
must complete and submit to the Human Resources department on your first day of
employment.

If your employment with CIT terminates at any time for any reason, the
compensation outlined in this letter will cease on your last day of employment.

By accepting this offer, you represent, warrant and agree that:

    (i)     

you have not taken and will not take any confidential or proprietary materials
(or copies thereof) from your prior employers;

    (ii)     

you will not use any confidential, proprietary or trade secret information in
violation of any contractual or common-law obligation to your former employers;

    (iii)     

you are not subject to any agreement, plan or policy applicable to you that
would prevent or restrict you from accepting this offer of employment and
engaging in activities competitive with the activities of your former employers;

    (iv)     

other than the agreement(s) restricting your post-employment agreements with any
of your prior employers that you disclosed on your CIT Employment Application
form, you are not subject to any other agreement, plan or policy purporting to
restrict your ability to solicit any employee, customer or prospective customer
of any prior employer, or if you did not disclose to CIT any agreements with any
of your prior employers restricting your post-employment activities, that you
are not subject to any agreement, plan or policy purporting to restrict your
ability to solicit any employee, customer or prospective customer of any prior
employer;

    (v)     

you have not requested, solicited or encouraged, and will not request, solicit
or encourage, any employees or customers or clients of your former employers to
join CIT or to leave your past employers in violation of any contractual,
common-law obligation or duty to your past employers; and

    (vi)     

you are not party to any employment agreement or subject to any policy that
would require you to give notice to your past employer of your resignation in
order for such resignation to become effective (unless you have given or will
give such notice, and any period of time required to elapse before such notice
becomes effective will have elapsed before you commence your employment with
CIT).

You may be subject to disciplinary action for any violation of the
representations, warranties and agreements set forth in this letter. For
purposes of this document, confidential or proprietary

--------------------------------------------------------------------------------




Ms. Lisa K. Polsky
April 5, 2010
Page 3 of 3

materials includes information in any form, including tangible documents and
electronic data maintained on a disc, hard drive or otherwise.

CIT and you intend that the benefits and payments described in this letter will
comply with the requirements of Section 409A of the Internal Revenue Code, and
the regulations, guidance and other interpretative authority issued thereunder
(collectively, “Section 409A”), and that this letter will be interpreted and
construed consistent with that intent.

In connection with your employment with CIT, your compensation is subject to
applicable federal laws (including FDIC regulations); accordingly, CIT reserves
the right, in its sole discretion and without your consent, to cancel, reduce,
revoke, rescind, require repayment of, or otherwise eliminate any compensation
arrangement offered or promised to you, if CIT deems it necessary or advisable
to comply with federal law.

This letter and the Agreement set forth the terms of your employment with CIT
and supersede any and all prior oral or written communications. Although your
job duties, title, compensation and benefits, as well as CIT's policies and
procedures may change from time-to-time, the nature of your employment remains
“at-will". As a result, either you or CIT may terminate your employment
relationship at any time for any reason, with or without cause. In addition, no
changes to the terms of your employment, including benefits and compensation,
are valid unless set forth in writing from CIT Human Resources or are generally
applicable to similarly situated CIT employees. An additional copy of this offer
letter is enclosed for your records.

To accept this offer of employment, please sign and return this letter to me
within 10 calendar days from the date of this letter. Your signature below
indicates that you understand and agree to the terms set forth in this letter.
If you do not return a signed original of this letter to me within such 10
calendar day period, this offer will become void and expire. Handwritten or
other changes to this letter are not valid unless authorized and signed by me.
In addition, no one at CIT is authorized to vary the terms of this letter except
the General Counsel or me.

Lisa, we are delighted at the prospect of your joining our team and look forward
to having you on board. If you have any questions regarding this offer of
employment, you may contact me at (212) 771-9403.

Sincerely,

/s/ James J. Duffy
James J. Duffy
Executive Vice President
Human Resources

Agreed and accepted:

/s/ Lisa K. Polsky


--------------------------------------------------------------------------------

Lisa K. Polsky    04/13/2010


--------------------------------------------------------------------------------

Date


--------------------------------------------------------------------------------